Title: From Thomas Jefferson to the Senate, 1 March 1803
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
            
          
          I nominate Bartholomew D. Armistead now a 2d. Lieutent of Infantry in the 2d. regiment to be 1st. Lieutenant vice Saml. Lane resigned Aug. 12. 1802.
          Benjamin Wilkinson, a 2d. Lieutt. in the 2d. regiment of infantry to be 1st. Lieutt. vice G. Barde dismissed the service.
          Josiah Taylor now an ensign in the 2d. regimt of infantry to be 2d. Lieutt. vice B. D. Armistead promoted.
          William L. Chew now an ensign in the 2d. regimt of infantry to 2d. Lieutt vice Benj. Wilson promoted
          Cordiah N. Daniel of Missisipi to be a surgeon’s mate in the army
          Jonathan H. Sparhawk of N. Hampshire to be a surgeon’s mate in the army.
          
            
              Michael B. Carroll of Maryland,
              }
              now midshipmen, to be Lieutenants in the Navy of the US.
            
            
              Abner Woodruff of New Jersey
              
            
            
              Theodore Hunt of New Jersey
            
            
              James Decatur of Pensylvania
            
            
              Benjamin Smith of Rhode island
            
            
              Samuel Elbert of Georgia
            
            
              Wm. Mallet Livingston of New York
            
            
              George W. Reed of Pensylvania
              
            
          
          Thomas Lovell of Boston to be commercial agent at La Rochelle
          Levitt Harris of Pensylvania to be Consul at Rotterdam.
          Isaac Dayton of New York to be Surveyor & Port inspector of Hudson vice J. C. Ten Broeck removed.
          Joel Burt of New York to be Collector of customs and Inspector of the revenue for the district of Oswego.
          Thomas Dudley of North Carolina to be Surveyor of the port of Swansborough in the district of Newbern, vice Alexander Carmalt deceased.
          Charles Willing Byrd of Ohio, to be judge of the district of Ohio.
          
          Michael Baldwin of Ohio to be Attorney for the US. in the district of Ohio.
          David Zeigler of Ohio to be Marshal for the district of Ohio.
          Cato West of the Missisipi territory to be Secretary of the territory, vice John Steele whose term has expired.
          
            Th: Jefferson
            Mar. 1. 1803.
          
        